Citation Nr: 1613189	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  04-34 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire



THE ISSUE

Entitlement to a disability rating greater than 20 percent for diabetes mellitus type II.



REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law



ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Board subsequently remanded the case for further development in May 2012 and August 2014.  The case is once again before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2015).

The Board finds that additional examinations are required to determine the severity of two conditions complicated by the Veteran's diabetes.  

First, an examination should be conducted to determine the severity of the Veteran's ischemic microvascular disease.  

In January 2015, the Veteran was admitted to a private emergency department with deteriorating baseline dementia.  After transfer to a VA facility, a magnetic resonance imaging (MRI) scan revealed an old 2 centimeter right cerebellum infarct and mild chronic ischemic microvascular disease.  In April 2015, a VA clinician opined that it is likely that the cerebellum infarct and microvascular disease are related to the Veteran's diabetes and hypertension.  In that report, the clinician stated that the cerebellum infarct could cause balance issues, progressive dementia and cognitive loss.  However, the clinician did not comment on the severity of the ischemic microvascular disease.  In July 2015, the clinician clarified that hypertension was diagnosed prior to diabetes, and that diabetes was the likely cause of the ischemic microvascular disease, which, in turn, caused the right cerebellar infarct.  

As noted in the VA posttraumatic stress disorder (PTSD) and general medical examinations conducted in June 2013, the symptoms of dementia, mild memory loss, and cognitive problems are associated with the Veteran's PTSD, and balance issues are associated with his knee conditions.  

As the medical evidence reflects that the Veteran's ischemic microvascular disease is also a complication of his diabetes, an examination should be scheduled to determine its severity.

The Veteran should also be afforded an examination to diagnose and determine the severity of a nerve disability of the left lower extremity.  In March 2012, the Veteran presented for follow-up orthopedic treatment after fracturing the second toe of his left foot.  The VA orthopedist noted that the Veteran had diabetic peripheral neuropathy.  During an April 2012 follow-up, the orthopedist noted decreased sensation to light touch throughout all toes in the left foot, and that the Veteran may experience delayed healing due to diabetic peripheral neuropathy.  A June 2013 peripheral nerve examination noted sciatica and right lumbar radiculopathy, restless legs syndrome, and a chronic peroneal nerve injury of the right leg.  The Veteran reported intermittent right lumbar radiculopathy and sciatic pain radiating down the left lateral leg.  The examiner noted mild paresthesias and/or dysesthesias of the right lower extremity, decreased sensation of the right lower ankle, and mild incomplete paralysis of the right sciatic nerve and anterior tibial nerve.  The sensory examination of the left lower extremity was normal.  The previously noted April 2015 VA clinician reviewed the claims file and determined that the June 2013 examination showing normal sensation in the Veteran's feet was inaccurate, based on the 2012 notations of numbness in the Veteran's toes and diabetic peripheral neuropathy.  The clinician opined that the Veteran had moderate paresthesias and/or dysesthesias and numbness of the right and left lower extremities.  

The Veteran is currently in receipt of a 10 percent disability rating assigned under Diagnostic Code 8523 for his right lower extremity disability (CHRONIC PERONEAL NERVE INJURY OF THE RIGHT LEG WITHRESTLESS LEG SYNDROME), reflecting symptoms comparable to moderate incomplete paralysis of the anterior tibial nerve.  However, as the Veteran is not service connected for a nerve disability of the left lower extremity, an examination should be scheduled to diagnose and determine the severity of any such disability during the appeal period.  

Relevant ongoing VA treatment records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from August 2015 to the present.  

2. Then, schedule the Veteran for a VA examination to determine the current severity of his chronic ischemic microvascular disease.  The examiner must review the claims file in conjunction with the examination.  All appropriate tests and studies should be conducted and all findings should be reported in detail, to include the impact of this disability on his ability to maintain employment. 

3. After the development in #1 has been completed, schedule the Veteran for a VA nerves examination.  The examiner must review the claims file in conjunction with the examination.  All appropriate tests and studies should be conducted and all findings should be reported in detail.  The examiner should determine whether the Veteran has/had a nerve disability of the left lower extremity during the appeal period (since January 2008), and, if so, determine its severity.  

The examiner should address:

Whether any nerve disability of the left lower extremity diagnosed during the appeal period is at least as likely as not (50 percent or greater probability) caused by the Veteran's service-connected disabilities, to include his diabetes mellitus type II and degenerative joint disease of the lumbar spine.  Please explain why or why not.

If not, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any nerve disability of the left lower extremity diagnosed during the appeal period was permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected disabilities, to include his diabetes mellitus type II and degenerative joint disease of the lumbar spine.  Please explain why or why not.  

If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

In rendering his opinions, the examiner should review the claims file and this remand, which summarizes findings pertaining to the left lower extremity during the course of the appeal.

If the examiner is unable to render the requested opinions without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



